899 N.E.2d 1079 (2009)
PEOPLE STATE OF ILLINOIS, petitioner,
v.
Otis James HARRIS, respondent.
No. 107552.
Supreme Court of Illinois.
January 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its judgment in People v. Harris, case No. 4-07-0186 (10/14/08). The appellate court is directed to expressly consider its subject matter jurisdiction over the appeal and whether it had authority to grant defendant's March 7, 2007, motion for leave to file a late notice of appeal. If it finds that it possesses subject matter jurisdiction, the court may resolve the appeal.